At the outset, it may be observed that the question for decision on this appeal arises from the sustaining *Page 477 
of a demurrer to an affidavit charging violation of Section1521.05, Revised Code. We are, therefore, required to determine whether the statute is a valid constitutional enactment solely from an examination of the statute itself and the state and federal constitutional limitations. The defendant contends that the statutory requirement for filing reports does not involve any regulation of the digging of wells for hire in the interest of the public welfare, but is simply for the purpose of securing information for the Department of Natural Resources. This contention is not supported by any evidence.
Here again we are confronted with the perplexing conflict between the legislative exercise of the police power and the guaranties of individual rights by the Fourteenth Amendment, and Article I of the Ohio Constitution. It is well established that the state, in the exercise of its police power, is authorized to subject all kinds of occupations and businesses, including lawful, necessary and beneficial pursuits, to reasonable regulation for the protection of the public health, morals, safety and welfare, so long as such regulation does not arbitrarily or unreasonably interfere with the constitutional rights of the in-individual citizen in the pursuit of his business occupation. These rights of a citizen are subservient to the public welfare. But the means adopted in legislation pursuant to the police power must be suitable to the ends in view, they must be impartial in operation and not unduly oppressive upon individuals, must have a real and substantial relationship to their purpose, and must not interfere with private rights beyond the necessities of the situation.Froelic v. City of Cleveland, 99 Ohio St. 376, 391,124 N.E. 212; Direct Plumbing Supply Co. v. City of Dayton,138 Ohio St. 540, 546, 38 N.E.2d 70, 137 A. L. R., 1058; Frecker v.City of Dayton, 153 Ohio St. 14, 90 N.E.2d 851.1 *Page 478 
As so ably delineated by Judge McClintock in the majority opinion, there is a serious state-wide problem relating to the conservation of water resources, justifying the exercise of the police power specifically conferred in Section 36 of Article II of the Constitution. Therefore, our inquiry is limited to whether the means adopted in the enactment of Chapter 1521 of the Revised Code comply with the principles set forth in the preceding paragraph hereof.
Upon finding that a statute interferes with private rights beyond the necessities of the situation and is unduly oppressive upon individual citizens, it is the bounden duty of a court to declare such statute unconstitutional. On the other hand, due respect must be accorded a co-ordinate branch of government, the members of which are supposed to have as much knowledge on the subject of constitutionality as the members of the judiciary and are presumed to know and act within the fundamental law. As a consequence, ever since Marbury v. Madison, Secy. of State,
5 U.S. (1 Cranch), 137, it has been firmly established that courts must always indulge a strong presumption in favor of the constitutionality of legislation. Cf. State, ex rel. Mack,Judge, v. Guckenberger, Aud., 139 Ohio St. 273,39 N.E.2d 840, 139 A. L. R., 728; State v. Parker, 150 Ohio St. 22,80 N.E.2d 490; Wilson v. Kennedy, 151 Ohio St. 485,86 N.E.2d 722. Recently, the Supreme Court has declared that before a court may declare an enactment unconstitutional, it must appear beyond a reasonable doubt that the legislation and constitutional provisions are clearly incompatible. State, ex rel. Dickman, aTaxpayer, v. Defenbacher, Dir., 164 Ohio St. 142,128 N.E.2d 59. Cf. State, ex rel. Michaels, v. Morse, 165 Ohio St. 599,603, 138 N.E.2d 660.
In the face of such a strong presumption, it is frequently quite difficult to determine the exact line where validity ceases, and invalidity intervenes. City of Cincinnati v.Steinkamp, Trustee, 54 Ohio St. 284, 292, 43 N.E. 490 (citing instances). But it is certain that it is not on slight implication and vague conjecture that the Legislature is to be pronounced to have transcended its powers, and its acts are to be considered void. Cincinnati, Wilmington  Zanesville Rd. Co.
v. Commrs. of Clinton County, 1 Ohio St. 77; State, ex rel.Weinberger, v. *Page 479 Miller, 87 Ohio St. 12, 99 N.E. 1078, 44 L.R.A. (N.S.), 712, Ann. Cas. 1913E, 761; City of Xenia v. Schmidt, 101 Ohio St. 437,130 N.E. 24; State, ex rel. Michaels, v. Morse,supra. Judicial interference with a legislative act can never be permitted in a doubtful case. Lehman v. McBride, 15 Ohio St. 573. In the light of these principles and in the absence of evidence tending to show that the statute in question unduly interferes with the private rights of the defendant beyond the necessities of conserving the water resources of the state, it must be presumed that the statute is a valid constitutional enactment. Cf. 10 Ohio Jurisprudence (2d), 253, Section 171.
FESS, J., of the Sixth Appellate District, sitting by designation in the Fifth Appellate District.
1 These cases involved municipal ordinances — not statutes — and were decided by divided courts. The divided opinions display the diverse variance of individual juristic opinion with respect to the conflict between the exercise of the police power contra individual liberty. This diversity of judicial opinion may account for the adoption in 1912 of the untoward amendment to the Constitution providing that no law shall be held unconstitutional by the Supreme Court without the concurrence of at least all but one of the judges.